Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 23, 2018

                                      No. 04-18-00278-CV

                                      Susan CAMMACK,
                                           Appellant

                                                v.

   THE BANK OF NEW YORK MELLON f/k/a The Bank of New York as Trustee for the
                  Certificate Holders of SWABS 2004-2005,
                                  Appellees

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 17902C
                           Honorable Susan Harris, Judge Presiding


                                         ORDER
        Appellant’s opposed third motion for an extension of time to file the appellant’s brief is
granted. We ORDER appellant, Susan Cammack, to file her brief by October 29, 2018.
Appellant is advised that no further extensions of time will be granted absent a timely motion
that further (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts appellant has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court